TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 22, 2022



                                       NO. 03-21-00569-CV


                                    F. T. and B. T., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on October 29, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. The appellants shall pay

all costs relating to this appeal, both in this Court and in the court below.